Title: From Thomas Jefferson to Edward Stevens, 15 September 1780
From: Jefferson, Thomas
To: Stevens, Edward



Sir
Richmond Septr. 15th. 1780

I beg leave to trouble you with a private letter on a little matter of my own, having no acquaintance at Camp with whom I can take that Liberty. Among the Waggons impressed for the use of your Militia were two of mine. One of these I know is safe having been on its way from hence to Hillsborough at the time of the late Engagement. The other I have reason to believe was on the field. A Waggon Master who sais he was near her, informs me the Brigade quarter Master cut out one of my best Horses and made his Escape on him, and that he saw my Waggone[r] loosening his own Horse to Come off, but the Enemy’s Horse were then Coming up and he knows nothing further. He was a Negroe man named Phill lame in one Arm and Legg. If you will do me the favour to enquire what is become of him, what Horses are saved, and to send them to me, I shall be much obliged to you. The Horses &c. were not public Property, as they were only impressed and not sold. Perhaps your Certificate of what is lost may be necessary for me. The Waggon Master told me that the Publick money was in my Waggon, a Circumstance which perhaps may aid your enquiries. After apologizing for the trouble I beg leave to assure you that I am with great sincerity Your Friend & Servt.,

Th: Jefferson

